                  Case 7:18-cv-03222-PMH Document 134 Filed 01/21/21 Page 1 of 2

                                                                                           Application granted in part. Defendants shall serve and
                                                                                           file their motion on February 5, 2021, Plaintiff shall
                                                                                           serve and file his opposition papers on March 8, 2021,
                                                                                           and Defendants' reply, if any, shall be served and filed
                                                                                           on March 19, 2021.

                                                                                           Likewise, Defendants' time to respond to Plaintiff's
                                                                  S T A T E most
                                                                             O F recent
                                                                                  N E W YDeclaration
                                                                                              OR K       (Doc. 133), with citation to
                                                       O F FI C E O F T H Ecase
                                                                             A T Tlaw,
                                                                                    O R isN extended
                                                                                            E Y G E N to
                                                                                                      E RJanuary
                                                                                                           AL    29, 2021.
   L E TI TI A J A M E S                                                                                                                                    DI VI SI O N O F S T A T E C O U N S E L
ATT OR NE Y GE NER AL                                                                                                                                                   LI TI G A TI O N B U R E A U
                                                                                          The Clerk of the Court is respectfully directed to
                                                                                          terminate motion sequence pending at Doc. 132 and
                                                                                 D I R E C T D I A L : ( 2 1 2) 4 1 6 -8 1 1 8
                                                                                          mail a copy of this Order to Plaintiff.

                                                                                           SO ORDERED.                        J a n u ar y 2 0, 2 0 2 1
     B Y E CF
     H o n. P hili p M. H al p er n                                                        _______________________
     U nit e d St at es Distri ct C o urt                                                  Philip M. Halpern
     S o ut h er n Distri ct of N e w Y or k                                               United States District Judge
     5 0 0 P e arl Str e et
                                                                                           Dated: New York, New York
     N e w Y or k , N Y 1 0 0 0 7- 1 3 1 2
                                                                                                  January 21, 2021

                                                              R e:            Cri c hl o w v. A n n u c ci, N o. 1 8 Ci v. 3 2 2 2 ( P M H)
     D e ar J u d g e H al p er n :

                 T his O ffi c e r e pr es e nts d ef e n d a nt s A n n u c ci, Arliss, M a k o ws ki, M c C o y, Si p pl e, C ol e,
     K e ys er, Fit z p atri c k, B ur n ett, H oll or a n, P u ers c h n er, K ars o n, J or d a n, Gil m o ur, K o hl er, S ks e v el a n d ,
     L a y t o n, B u c h a n a n, F ull er, As k e w, K or o b k o v a, M os hi er, W olf , Pr o v x , a n d L a P e n n a
     ( “D ef e n d a nts ”) i n t h e a b o v e-r ef er e n c e d c as e. I a m a D e p ut y S e cti o n C hi ef a n d o n e of t h e
     s u p er visors of D ef e n d a nts’ c o u ns el of r e c or d Assist a nt Att or n e y G e n er al ( “ A A G ”) J essi c a A c ost a -
     P ett yj o h n . I writ e t o r es p e ctf ull y r e q u est t h at t h e d e a dli n es s et b y t h e C o urt i n c o n n e cti o n wit h
     D ef e n d a nts’ m oti o n t o dis miss b e e xt e n d e d b y t w o w e e ks. S p e cifi c all y, t h e d at e f or D ef e n d a nts t o
     s er v e a n d fil e t h eir m oti o n b e e xt e n d e d fr o m J a n u ar y 2 2, 2 0 2 1 t o F e br u ar y 5 , 2 0 2 1; Pl ai ntiff’s d at e
     t o s er v e a n d fil e p a p ers i n o p p ositi o n t o t h e M oti o n b e e xt e n d e d fr o m F e br u ar y 2 2 , 2 0 2 1 t o M ar c h
     5, 2 0 2 1, a n d D ef e n d a nts’ r e pl y b e e xt e n d e d fr o m M ar c h 5, 2 0 2 1 t o M ar c h 1 9, 2 0 2 1.

                 T h e gr o u n ds f or t his r e q u est ar e t h at A A G A c ost a - P ett yj o h n, t h e att or n e y assi g n e d t o t his
     c as e , h a d t o l e a v e w or k d u e t o a s u d d e n f a mil y m e di c al e m er g e n c y a n d is n ot e x p e ct e d t o r et ur n
     u ntil s o m eti m e n e xt w e e k.

                W e di d n ot r e q u est t h e c o ns e nt of i n c ar c er at e d P l ai ntiff pr o s e f or t his e xt e nsi o n b e c a us e
     of t h e diffi c ulti es c o m m u ni c ati n g b y m ail a n d t h e n e e d t o m a k e t his r e q u est f ort h wit h. O n e
     pr e vi o us r e q u est f or a n e xt e nsi o n of ti m e w as gr a nt e d o n J a n u ar y 7, 2 0 2 1. ( S e e E C F D kt. N o. 1 2 8 ).

                                                                                                                             R es p e ctf ull y S u b mitt e d,

                                                                                                                             /s J uli n d a D a w ki ns
                                                                                                                             J uli n d a D a w ki ns
                                                                                                                             Assist a nt Att or n e y G e n er al
                                                                                                                             J uli n d a. D a w ki ns @ a g. n y. g o v

                   2 8 L I B E R T Y S T ., N E W Y O R K N. Y. 1 0 0 0 5 • P H O N E ( 2 1 2) 4 1 6 -8 6 1 0 • F A X ( 2 1 2) 4 1 6 -6 0 7 5 * N O T F O R S E R VI C E O F P A P E R S
                                                                               H T T P:// W W W. A G. N Y. G O V
           Case 7:18-cv-03222-PMH Document 134 Filed 01/21/21 Page 2 of 2



Pa ge 2
c c:      K e vi n D a mi o n Cri c hl o w
        DI N 0 8- A- 3 5 1 1
        E ast er n N e w Y or k C orr e cti o n al F a cilit y
          Box 338
          N a p a n o c h, N Y 1 2 4 5 8- 0 3 3 8




           2 8 L I B E R T Y S T ., N E W Y O R K N. Y. 1 0 0 0 5 • P H O N E ( 2 1 2) 4 1 6 -8 6 1 0 • F A X ( 2 1 2) 4 1 6 -6 0 7 5 * N O T F O R S E R VI C E O F P A P E R S
                                                                       H T T P:// W W W. A G. N Y. G O V
